Citation Nr: 0328586	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-08 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to July 
1975.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 RO decision which denied 
service connection for the cause of the veteran's death.  In 
April 2001, the Board remanded this case for additional 
evidentiary development.


REMAND

The veteran served on active duty from December 1954 until 
retiring from the Air Force in June 1975.  During his 
lifetime, he was service connected for a postoperative right 
knee disorder, a postoperative left knee disorder, and a 
right elbow condition.  

The veteran died in January 1999.  His death certificate 
shows that he died in a VA hospital.  The death certificate 
indicates the immediate cause of death was a gastrointestinal 
hemorrhage (hours duration), due to or a consequence of 
cirrhosis (years duration), due to or a consequence of 
hepatitis C (years duration); prostate cancer was listed as 
another significant condition contributing to death.  

The appellant contends that the veteran possibly had a blood 
transfusion as a result of his in-service knee operations, 
and such could have exposed him to the hepatitis C virus.  
The appellant also maintains that the veteran could have had 
some service in Vietnam, while on temporary duty assignment 
from Thailand, and it is noted that if he had Vietnam 
service, it would be presumed that he was then exposed to 
Agent Orange, and his subsequent prostate cancer would be 
deemed service connected on a presumptive basis.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In October 2003, the appellant's representative submitted a 
written presentation which argued that the VA had failed to 
comply with its duty to assist the appellant in developing 
her claim.  He argued that the VA should notify the appellant 
that she could submit lay statement evidence to support her 
contention that the veteran had a temporary duty assignment 
within Vietnam, and he also argued that an attempt should be 
made to obtain any more records of surgery in service (which 
might disclose a blood transfusion).  

The Board notes that the veteran's complete terminal hospital 
records have not been obtained, even though the death 
certificate indicates he died in the VA Medical Center (VAMC) 
in Charlestown, South Carolina.

If a cardiovascular disease is found to have caused or at 
least contributed to death, and if the cardiovascular 
condition were deemed service-connected, then service 
connection for the cause of the veteran's death would be 
warranted.  The Board believes that such a theory warrants 
further exploration.  This is because during his over 20 
years of active duty the veteran had several elevated blood 
pressure readings and on occasion there was mention of 
arterial hypertension, and the limited post-service medical 
records which are available contain references to a history 
of elevated blood pressure, chest pain, strokes, and vascular 
bypass surgery.

To further assist the appellant with her claim, additional 
development of the evidence is warranted.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Accordingly, the case is 
remanded for the following action:

1.  The RO should request that the 
appellant provide any evidence she may 
have, including lay statements, which 
might indicate that the veteran had any 
service in Vietnam (including any 
temporary duty in Vietnam).

2.  The RO should also obtain, from the 
service department, any additional 
service medical records from the 
veteran's active duty.  In particular, 
the Board is interested in any available 
detailed clinical records of the left 
knee operation in May 1966 at Andrews Air 
Force Base Hospital, and it should be 
ascertained whether such operation 
involved a blood transfusion.

3.  The RO should obtain the veteran's 
complete medical records from his 
terminal admission to the Charleston VAMC 
(including final discharge (death) 
summary and all clinical records).  Any 
folders of medical records from earlier 
treatment at this VA facility should also 
be obtained. 

4.  The RO should ask the appellant to 
identify (names, addresses, dates) all 
medical care providers (VA facilities, 
military facilities, private facilities, 
etc.) who treated the veteran after 
service for cardiovascular problems, 
liver problems, and prostate problems.  
After obtaining any necessary releases, 
the RO should obtain copies of related 
medical records which the appellant 
identifies.

5.  The RO should otherwise ensure that 
there has been compliance with the notice 
and duty to assist provisions with 
respect to the claim for service 
connection for the cause of the veteran's 
death, and then the RO should review the 
claim.  If the claim is denied, the 
appellant and her representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


